161 F.3d 17
98 CJ C.A.R. 5159
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Stanton S. HOLT, Plaintiff-Appellant,v.Larry E. BENGTSON, District Court Judge; Chris Biggs, CountyAttorney, Junction City, Kansas; The State OfKansas, Geary County, Kansas,Defendants-Appellees.
No. 98-3138.
United States Court of Appeals, Tenth Circuit.
Sept. 29, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN C. PORFILIO, Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from the dismissal of a pro se civil rights complaint for failure to state a claim for which relief can be granted.  Within this appeal, Mr. Holt has also filed a document entitled "60-801 Writ of Mandamus" seeking a refund by the district court of his partial filing fee because his complaint was dismissed.


3
Congress clearly contemplated such a result because it provided no statutory authority for such a refund.  Under the express terms of the Prison Litigation Reform Act, the prisoner is required to pay all installments of a deferred fee until it is paid in full.  No exception was made for a dismissed suit.  See 28 U.S.C. § 1915(b)(2).  The "Writ of Mandamus" petition is therefore DENIED.


4
Further, our review indicates the district court committed no error and this appeal is frivolous.  See Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir.1991).  This holding will constitute a "prior occasion" under 28 U.S.C. § 1915(g).  The judgment of the district court is AFFIRMED for the reasons stated in its order of March 13, 1998.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3